Citation Nr: 0911733	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  00-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hip 
disability.

2. Entitlement to service connection for bilateral knee 
disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to an increased rating for residuals of a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an increased rating for 
residuals of an injury to the lumbar spine, then rated 30 
percent disabling.  This appeal also arises from a decision 
issued in April 2001, that denied entitlement to service 
connection for disabilities of the hips and knees, and also 
denied service connection for hypertension. 

In a September 2000 Hearing Officer Decision, a 50 percent 
rating was assigned for residuals of lumbar spine injury, L3-
4.  

In December 2003, the Board remanded this matter for further 
development.  

In a February 2005 rating determination, the RO granted 
service connection for radiculopathy of the left lower 
extremity and assigned a 10 percent disability evaluation 
effective June 4, 2004.  


FINDING OF FACT

In a March 2009 letter, the Veteran, through his 
representative, withdrew all pending appeals.  He requested 
that the Board close out his appeal and return the claims 
folder to the RO.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204. 

In a January 2007 report of contract, it was noted that with 
the grant of a total disability evaluation based upon 
individual unemployability (TDIU), the Veteran no longer 
wished to pursue an appeal.  It was further observed that the 
accredited representative, Vietnam Veterans of America, with 
the Veteran's concurrence and on his behalf, wished to 
withdraw any issues currently on appeal with VA.  

In a March 2009 letter, the veteran's representative noted 
the January 2007 report of contact, and wrote that the 
Veteran, through his representative, withdrew all pending 
appeals before the Board.  He indicated that he was satisfied 
with the TDIU.  The representative again requested that the 
Board close all the Veteran's appeals and return the file to 
the RO.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to these issues.






							(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


